Citation Nr: 1824844	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  07-33 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for headaches.

2.  Entitlement to a disability rating in excess of 20 percent for left forearm fracture residuals.

3.  Entitlement to a compensable disability rating for right ear hearing loss.

4.  Whether new and material evidence has been received to reopen the claim of service connection for diabetes mellitus.

5.  Whether new and material evidence has been received to reopen the claim of service connection for gum disease.

6.  Whether new and material evidence has been received to reopen the claim of service connection for a right upper thigh residual wound.

7.  Entitlement to service connection for a skin condition, to include dermatitis.

8.  Entitlement to service connection for hyperthyroidism, to include the symptom of abnormal weight loss.

9.  Entitlement to service connection for a cardiovascular condition, to include ischemic heart disease.

10.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

11.  Entitlement to service connection for left ear hearing loss.

12.  Entitlement to service connection for diabetes mellitus.

13.  Entitlement to service connection for gum disease.

14.  Entitlement to service connection for a right upper thigh residual wound.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1971 and from October 1990 to April 1991.  The Veteran served additional time in the U.S. Army Reserve.  This matter comes before the Board of Veteran's Appeals (Board) on appeal of a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The Veteran testified before a Decision Review Officer (DRO) in June 2008 and before the undersigned in August 2017.  Both hearing transcripts are of record.

The Board has expanded the Veteran's claims on appeal to encompass all similar disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

This appeal was previously remanded in January 2015 and is now ready for adjudication. 


FINDINGS OF FACT

1.  At an August 2017 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran stated on the record that a withdrawal of the claims for increased ratings for headaches, left forearm fracture residuals, and right ear hearing loss, as well as service connection claims for a skin condition, hyperthyroidism, a cardiovascular condition, an acquired psychiatric disorder, and left ear hearing loss, is requested.

2.  In May 2004, service connection for diabetes mellitus was denied; a notice of disagreement and/or new and material evidence was not submitted within one year of notice of that decision.  

3.  The evidence added to the record since the May 2004 decision relates to an unestablished fact necessary to substantiate the claim of service connection for diabetes mellitus.  

4.  In June 1996, service connection for gum disease was denied; a notice of disagreement and/or new and material evidence was not submitted within one year of notice of that decision.  

5.  The evidence added to the record since the June 1996 decision relates to an unestablished fact necessary to substantiate the claim of service connection for gum disease.  

6.  In September 1971, service connection for a right upper thigh residual wound was denied; a notice of disagreement and/or new and material evidence was not submitted within one year of notice of that decision.  

7.  The evidence added to the record since the September 1971 decision relates to an unestablished fact necessary to substantiate the claim of service connection for a right upper thigh residual wound.  

8.  The Veteran's diabetes mellitus is not related to service.

9.  The Veteran does not have a dental condition for which compensation may be granted.

10.  The Veteran has a dental condition for which outpatient treatment is warranted.

11.  The Veteran's right upper thigh residual wound is related to service.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claim for a rating in excess of 30 percent for headaches have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of the claim for a rating in excess of 20 percent for left forearm fracture residuals have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

3.  The criteria for withdrawal of the claim for a compensable disability rating for right ear hearing loss have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

4.  The criteria for withdrawal of the claim for service connection for a skin condition, to include dermatitis, have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

5.  The criteria for withdrawal of the claim for service connection for hyperthyroidism, to include the symptom of abnormal weight loss, have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

6.  The criteria for withdrawal of the claim for service connection for a cardiovascular condition, to include ischemic heart disease, have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

7.  The criteria for withdrawal of the claim for service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression, have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

8.  The criteria for withdrawal of the claim for service connection for left ear hearing loss have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

9.  The May 2004 decision that denied the Veteran's claim for entitlement to service connection for diabetes mellitus is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

10.  As the evidence received subsequent to the May 2004 decision is new and material, the requirements to reopen the claim for entitlement to service connection for diabetes mellitus have been met.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 3.102, 3.156 (2017).

11.  The June 1996 decision that denied the Veteran's claim for entitlement to service connection for gum disease is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

12.  As the evidence received subsequent to the June 1996 decision is new and material, the requirements to reopen the claim for entitlement to service connection for gum disease have been met.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 3.102, 3.156 (2017).

13.  The September 1971 decision that denied the Veteran's claim for entitlement to service connection for a right upper thigh residual wound is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

14.  As the evidence received subsequent to the September 1971 decision is new and material, the requirements to reopen the claim for entitlement to service connection for a right upper thigh residual wound have been met.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 3.102, 3.156 (2017).

15.  The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

16.  The criteria for service connection for gum disease have not been met.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. §§ 3.303, 3.381, 4.150, 17.161 (2017).

17.  The criteria for service connection for gum disease for purposes of outpatient treatment have been met.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. §§ 3.303, 3.381, 4.150, 17.161 (2017).

18.  The criteria for service connection for a right upper thigh residual wound have been met.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, at an August 1, 2017, Board hearing, the Veteran stated on the record that he wished to withdraw his claims for increased ratings for headaches, left forearm fracture residuals, and right ear hearing loss.  The Veteran also stated that he wanted to withdraw his service connection claims for a skin condition, hyperthyroidism, a cardiovascular condition, an acquired psychiatric disorder, and left ear hearing loss.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to those issues.  Accordingly, the Board does not have jurisdiction to review the claims and they are dismissed.

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017).  In the instant case, VA provided adequate notice in letters sent to the Veteran.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records and VA examinations are associated with the claims file.  

The Board notes that this appeal was remanded in January 2015 in order to provide the Veteran with a Board hearing.  The Veteran was provided with a videoconference hearing in August 2017.  Therefore, the Board is now satisfied that there has been substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

The Board acknowledges that the Veteran was not provided with a VA examination for his diabetes mellitus.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurring symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on a claim.

The Board finds that although there is evidence of a current disability, there is insufficient evidence to suggest that the Veteran's diabetes mellitus occurred in service or is associated with service.  The Veteran was diagnosed after active service and the Veteran himself said that he did not experience symptoms until after service.  Therefore, an examination for diabetes mellitus is not warranted at this time.

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

New and Material Evidence

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999); Manio v. Derwinski, 1 Vet. App. 140 (1991).

Under the relevant regulation, "new" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  If it finds that the submitted evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999); but see 38 U.S.C. § 5103A (eliminates the concept of a well-grounded claim).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low, and consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied.  Rather, consideration should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).

In this case, the Veteran has previously filed claims and has been denied service connection for diabetes mellitus, gum disease, and a right upper thigh residual wound.  Based on the additional evidence added to the record since the previous denials, the Board finds that new and material evidence has been added to the record with regards to the claims.

The Veteran's claim for diabetes mellitus was denied in a May 2004 rating decision.  A review of that rating decision reveals that at the time, VA declined to grant service connection because the record failed to show that the Veteran had diabetes in service, within 1 year of service, or that it has any relationship to service.  He did not appeal that decision within one year, nor did he submit any new and material evidence within a year of receiving it.  See Buie v. Shinseki, 24 Vet. App. 242 (2011).  This represents the last final denial of the claim.

Since the last final denial for diabetes mellitus, additional treatment records have been added to the record.  The records, which include records pertaining to the Veteran's initial diagnosis as well as his testimony regarding the dates of his initial diagnosis, are both new and material to the claim.  Therefore, the Board finds that reopening the Veteran's claim for service connection for diabetes mellitus is warranted at this time.

The Veteran's claim for gum disease was denied in a June 1996 rating decision.  A review of that rating decision reveals that at the time, VA declined to grant service connection because the record failed to show that the Veteran had a chronic disability during service or related to service.  He did not appeal that decision within one year, nor did he submit any new and material evidence within a year of receiving it.  See Buie v. Shinseki, 24 Vet. App. 242 (2011).  This represents the last final denial of the claim.

Since the last final denial for gum disease, the Veteran has attested that he continues to suffer from gum disease.  Additionally, as a result of other rating decisions that resulted in a 100 percent rating, he now qualifies for dental treatment as a matter of law.  The statements and the change in circumstances are both new and material to the claim.  Therefore, the Board finds that reopening the Veteran's claim for service connection for gum disease is warranted at this time.

The Veteran's claim for a right upper thigh residual wound was denied in a September 1971 rating decision.  A review of that rating decision reveals that at the time, VA declined to grant service connection because the record failed to show that the Veteran's gunshot wound was incurred in or aggravated by service.  He did not appeal that decision within one year, nor did he submit any new and material evidence within a year of receiving it.  See Buie v. Shinseki, 24 Vet. App. 242 (2011).  This represents the last final denial of the claim.

Since the last final denial for a right upper thigh residual wound, additional treatment records have been added to the record.  The records demonstrate a continuity of symptoms since service to the present, which are both new and material to the claim.  Therefore, the Board finds that reopening the Veteran's claim for service connection for a thigh wound is warranted at this time.

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C. § 1154(a).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C. § 5107(b). 

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1112, 1113; 38 C.F.R. §§ 3.307 (a)(3), 3.309(a).  Moreover, for such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).  Additionally, evidence of continuous symptoms since active duty is a factor for consideration as to whether a causal relationship exists between an in-service injury or incident and the current disorder as is contemplated under 38 C.F.R. § 3.303(a).

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled from disease or injury incurred in the line of duty.  38 U.S.C. § 101(22), (24); 38 C.F.R. § 3.6(a), (c).  Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty or ACDUTRA, or from injury (but not disease) incurred or aggravated while performing INACDUTRA.  Id.; see also 38 U.S.C. §§ 106, 1110, 1131; 38 C.F.R. § 3.303(a).

ACDUTRA includes full time duty performed by members of the Armed Forces Reserves or the National Guard of any state.  38 C.F.R. § 3.6(c).  To establish status as a "Veteran" based upon a period of ACDUTRA, a claimant must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  Further, the burden to establish "Veteran" status for a claim based on a period of ACDUTRA is on the appellant.  Paulson; Smith v. Shinseki, 24 Vet. App. 40, 44 (2010); Donnellan v. Shinseki, 24 Vet. App. 167, 171-75 (2010).  

Gum Disease

The Veteran is seeking service connection for gum disease.  The Board finds that service connection is warranted only for the purposes of outpatient dental treatment.

With respect to dental claims, service connection for compensation purposes can be established only for the specific types of dental and oral conditions listed under 38 C.F.R. § 4.150 (2017), such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  Compensation is available for loss of teeth only if due to loss of substance of the body of the maxilla or mandible.  See Simmington v. West, 11 Vet. App. 41 (1998).  For loss of teeth, bone loss through trauma or disease such as due to osteomyelitis must be shown for purposes of compensability.  The loss of the alveolar process as a result of periodontal disease is not considered disabling.  See Note to Diagnostic Code 9913, 38 C.F.R. § 4.150.

Based on the evidence of record, service connection is not warranted under 38 C.F.R. § 4.150, as there is no indication that the Veteran's claimed gum disease disorder involves anything like loss of teeth, impairment to the mandible, or bone loss in the maxilla or mandible region.

Next, the Board also considers whether service connection may be established for the purpose of outpatient dental treatment, based on the criteria set forth in 38 C.F.R. § 3.381.  See Mays v. Brown, 5 Vet. App. 302 (1993); see also Douglas v. Derwinski, 2 Vet. App. 435, 440 (1992).

Service connection for purposes of outpatient dental treatment may be granted for a dental condition of any tooth and/or and periodontal tissue shown by the evidence to have been incurred in or aggravated by service, so long as the veteran falls under one of a number of specific classifications: 
* Class I: Those having a service-connected compensable dental disability or condition; 
* Class II: Those having a service-connected noncompensable dental condition or disability shown to have been in existence at time of discharge or release from active service, which took place after September 30, 1981, with at least 90 days of service during the Persian Gulf War or 180 days of other active service, and who applied for treatment within 180 days after release from active duty, or prior to September 30, 1981 with at least 180 days of service and who applied for treatment within a year of release from active duty; 
* Class II(a): Those having a service-connected noncompensable dental condition or disability adjudicated as resulting from combat wounds or service trauma; 
* Class II(b): Homeless and other enrolled veterans eligible for a one-time course of dental care under 38 U.S.C. 2062; 
* Class II(c): Those who were prisoners of war, as determined by the concerned military service department; 
* Class III: Those having a dental condition professionally determined to be aggravating disability from an associated service-connected condition or disability may be authorized dental treatment for only those dental conditions which, in sound professional judgment, are having a direct and material detrimental effect upon the associated basic condition or disability; 
* Class IV: Those whose service-connected disabilities are rated at 100% by schedular evaluation or who are entitled to the 100% rate by reason of individual unemployability; and, 
* Class V: Those participating in a rehabilitation program under 38 U.S.C. chapter 31, and dental services as are professionally determined necessary for any of the reasons enumerated in § 17.47(g).
See 38 U.S.C. § 1712; 38 C.F.R. § 17.161 (2017).

Based on the evidence of record, service connection for purposes of outpatient dental treatment is warranted because the Veteran's service-connected disabilities are rated at 100 percent.  In fact, he currently receives a total rating for his chronic fatigue syndrome.  Therefore, the Board concludes that the Veteran is classified under Class IV and service connection is warranted for the limited purpose of outpatient treatment.

Right Upper Thigh Residual Wound

The Veteran is seeking service connection for a right upper thigh residual wound.  The Board finds that service connection is warranted.

Initially, the Board notes that service treatment records shown that the Veteran was treated on April 8, 1971, for a gunshot wound, which resulted in removal of a .22 caliber bullet.  The Veteran's period of active duty ended on April 23, 1971.  Therefore, the injury occurred during service.  Although the Veteran has asserted that he testified against the shooter at a later date, records of the trial are not part of that record.  However, there is nothing in the record to indicate that the shooting was the result of misconduct by the Veteran.

In an August 1971 VA examination, the examiner stated that the Veteran received a gunshot wound to the right lower gluteal area a few days before his Army discharge.  During a VA examination conducted in May 1973, the Veteran complained of problems with standing for long periods of time due to his gunshot wound injury.  Ever since, he has reported complaints with standing.  For example, during his February 2008 hearing with a Decision Review Officer, he reported that he cannot be on his feet for more than 10 to 15 minutes.  When that occurs, he must quickly sit down.  Additionally, an April 2010 VA examination recorded the Veteran's report of being unable to stand for more than a few minutes or walk more than a few yards. The Veteran testified to suffering from similar symptoms as the result of the gunshot wound at his August 2017 Board hearing.  

Therefore, as the Veteran was shot during service and has continuously suffered symptoms to the current day, the Board finds that service connection is warranted for a right upper thigh residual wound.

Diabetes Mellitus

The Veteran has filed a service connection claim for diabetes mellitus.  However, the Board finds that service connection is not warranted.  The Board acknowledges that the Veteran has been alternately diagnosed with type I and type II diabetes.  As a result, the Board has expanded the Veteran's claim to encompass both types of diabetes mellitus.  

Service treatment records do not reflect complaints of, treatment for, or a diagnosis related to diabetes.  Significantly, his 1991 demobilization examination after his second period of active service was absent of any complaints of or observed symptoms related to diabetes.  There was also no mention of complaints or symptoms related to diabetes in any of the service treatment records documenting his service in the U.S. Army Reserve. 

In fact, the post-service evidence does not reflect symptoms related to diabetes for many years after the Veteran left active duty service.  In December 2003, the Veteran was first diagnosed with diabetes.  The Board emphasizes that because the Veteran left active service in 1991, it was not until approximately 12 years later that he was first diagnosed with diabetes.  As a result, the Veteran's diabetes did not manifest within a year of service and he is ineligible for presumptive service connection.  The Board acknowledges that the Veteran performed several months of ACDUTRA from April 2000 to April 2001.  Even after taking that period into account, the Veteran's diabetes more than 2 years after that period.  Therefore, continuity is not established based on the clinical evidence.

As part of this claim, the Board recognizes the statements regarding the Veteran's history of symptoms.  In this regard, while the Veteran is not competent diagnose a disorder such as diabetes, as it may not be diagnosed by its unique and readily identifiable features, and thus requires a determination that is "medical in nature," he and others are nonetheless competent to testify about the presence of observable symptomatology, which may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In this instance, the Board cannot rely on the Veteran's statements alone to establish service connection.  The Veteran has asserted that he was diagnosed with diabetes in approximately September or November 2001, soon after he finished a lengthy period of active duty for work of 179 days.  At his February 2008 DRO hearing, he stated that he was diagnosed with diabetes by endocrinologist Dr. G.M.  However, the Veteran's treatment records document that his official diagnosis date was December 2, 2003.  At or around that date, he was hospitalized by Dr. G.M. for an episode of diabetic ketoacidosis.  Additionally, at the Veteran's August 2017 Board hearing, he stated that he only started suffering symptoms after the completion of his military service.  Specifically, he stated that he only started to feel the symptoms that could be attributed to diabetes after he started working for a private security company.  However, he did not feel the symptoms while he was on active duty for work.  Therefore, continuity is not established based on the Veteran's statements.

Next, service connection may also be granted when the evidence establishes a medical nexus between a claimed disorder and active duty.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed disorder to active duty, despite his contentions to the contrary.

The Board notes that there are no treatment records establishing that the Veteran's diabetes is related to active duty, nor has any physician asserted that such a relationship exists.  Although the Board acknowledges that the Veteran served a month or two of ACDUTRA, or an equivalent active duty for work, in the approximate 2 years prior to diagnosis, no evidence has been presented that the disease manifested or is related to this period of service. 

Without any basis to suggest that the Veteran's diabetes is related to military service, the Board finds that the weight of the competent evidence does not attribute the diabetes to military service despite his contentions to the contrary.  In reaching the above conclusion, the Board also considered the doctrine of reasonable doubt.  38 U.S.C. § 5107(b) (2012).  However, as the most probative evidence is against the claim, the doctrine is not applicable in this case.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The issue of entitlement to a rating in excess of 30 percent for headaches is dismissed without prejudice.

The issue of entitlement a rating in excess of 20 percent for left forearm fracture residuals is dismissed without prejudice.

The issue of entitlement to a compensable disability rating for right ear hearing loss is dismissed without prejudice.

The issue of entitlement to service connection for a skin condition, to include dermatitis, is dismissed without prejudice.

The issue of entitlement to service connection for hyperthyroidism, to include the symptom of abnormal weight loss, is dismissed without prejudice.

The issue of entitlement to service connection for a cardiovascular condition, to include ischemic heart disease, is dismissed without prejudice.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression, is dismissed without prejudice.

The issue of entitlement to service connection for left ear hearing loss is dismissed without prejudice.

New and material having been submitted, the application to reopen a previously denied claim for entitlement to service connection for diabetes mellitus is granted, and the claim is reopened.

New and material having been submitted, the application to reopen a previously denied claim for entitlement to service connection for gum disease is granted, and the claim is reopened.

New and material having been submitted, the application to reopen a previously denied claim for entitlement to service connection for a right upper thigh residual wound is granted, and the claim is reopened.

Service connection for diabetes is denied.

Service connection for gum disease is denied.

Service connection for gum disease for purposes of outpatient treatment is granted.

Service connection for a right upper thigh residual wound is granted.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


